Motion Granted and Order filed July 2, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00496-CV
                                  ____________

                 IN RE SAILUN GROUP CO., LTD., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-58759

                                    ORDER

      On June 24, 2019, relator Sailun Group Co., Ltd., filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Jaclanel
McFarland, Judge of the 133rd District Court, in Harris County, Texas, to set aside
her order dated June 3, 2019, entered in trial court number 2017-58759, styled
Maureen Miregi, Individually and as Representative of the Estate of Daniel Miregi,
Deceased, and as Next Friend of Minors Otieno Miregi, Daniel Miregi, Hezron
Miregi, Pendo Miregi, Racheal Miregi, and Beryl Miregi v. Alamo Concrete
Products Company, et al.

      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On June 28, 2019, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the June 3, 2009 order entered in trial court cause number 2017-
58759, Maureen Miregi, Individually and as Representative of the Estate of Daniel
Miregi, Deceased, and as Next Friend of Minors Otieno Miregi, Daniel Miregi,
Hezron Miregi, Pendo Miregi, Racheal Miregi, and Beryl Miregi v. Alamo Concrete
Products Company, STAYED until a final decision by this court on relator’s petition
for writ of mandamus, or until further order of this court.

                                              PER CURIAM


Panel Consists of Justices Justices Christopher, Bourliot, and Zimmerer.